Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-8, 11-13, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yang CN 103032763 in view of Zhou CN104456426 (page numbers cited refer to the English translations of these documents provided in the applicant’s IDS).
	As for claim 1, Yang teaches backlight module comprising: a back plate (p.3 paragraph following “background technique”); a light bar 4 arranged on the back plate (see figures 1-4); a light guide plate 2 arranged on the back plate (see Fig 4) to form a gap between the light guide plate and the light bar (gap shown between 2 and 4 in various figures); and a protruding part 1 disposed in the gap (see Figures 2-4), wherein two sides of the protruding part are in contact with at least a portion of the light guide plate and the film structure and with at least a portion of the light bar, respectively (figures 3 and 4 show protruding part in contact with a side of the light guide as well as the light bar (4, makes contact with 42, Fig 4).

As for claims 2 and 18, see the discussion above for combining with Zhou for combining with the films and placing them on backlight 2 of Yang; the protruding part 1 protrudes from the gap (see Fig 4), the combination renders the protruding part protruding such that it has an upper surface higher than that of the film structure (combining 50 of Zhou with 2 of Yang); in the alternative, it would have been obvious for one having ordinary skill in the art to achieve this by only including a single film or utilizing thin films with Yang. One would have been motivated to adjust the device in this 
As for claim 6, Yang fails to teach the protruding part and the light guide plate are integrally formed. Zhou further teaches a protruding part and the light guide plate that are integrally formed (see 20 and protruding part 40, Fig 2). It would have been obvious for one having ordinary skill in the art to substitute the integrally formed structure of Zhou in with Yang to reduce light loss and reduce the number of parts. One would have been motivated to make this modification to reduce light loss and reduce the number of parts in the device of Yang.
As for claim 7, Yang discloses that the periphery of the back plate is bent upward to form a bezel, and the light bar is fixed onto the bezel of the back plate (see bend upward structure of back plate in Figure 4, member that holds and has 2 fixed thereon).
As for claim 8, Yang further comprising: a light source arranged on the light bar and located in the gap (LED 41 is shown in the gap, see Figures 2-4).
As for claim 11, see the discussion above for combining with Zhou for combining with the films and placing them on backlight 2 of Yang; Zhou further teaches the film structure has a rectangle shape (see page 6, paragraph starting “in the present embodiment”).
As for claim 12, Yang further teaches display panel (see pages 4 and 7 of Yang) comprising the backlight module according to claim 1 (see above for the limitations regarding claim 1).
As for claim 13, Yang teaches a method for assembling a backlight module, the method comprising: arranging a light bar 4 on a back plate (see figures 1-4; p. 3 
As for claim 15, Yang discloses a light source is arranged on the light bar (41 on 4, see figures 2-4).
As for claim 16, Yang discloses at least one side of the back plate is bent upward to form a bezel, and the light bar is fixed onto the bezel (see bend upward structure of back plate in Figure 4, member that holds and has 2 fixed thereon).

As for claim 19, see above for combining with Zhou for the film structure; the combination renders two sides of the protruding part are in close contact with at least a portion of the light guide plate and the film structure and with at least a portion of the light bar, respectively (see combining 50 of Zhou with light guide 2 of Figure 4 of Yang).
 Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Zhou, and further in view of Yu US 2015/0268410.
As for claim 3, Yan fails to teach a plastic frame arranged above a bezel of the film structure, the protruding part, and the light bar.
Yu teaches a plastic frame arranged above a bezel of the film structure, the protruding part, and the light bar (paragraph 0017, see Figures 1 and 2). It would have been obvious for one having ordinary skill in the art to utilize the plastic frame of Yu with the device of Yang to provide a frame to protect the backlight device and hold the components in place. One would have been motivated to make this combination to provide a means for holding and protecting the components of the backlight of Yang.

Claims 3, 5, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Zhou, and further in view of Yu US 2013/0208210
As for claims 3 and 5, Yang fails to teach a plastic frame arranged above a bezel of the film structure, the protruding part, and the light bar, wherein the plastic frame is not in contact with at least one of the film structure and the light bar.
Yu teaches a plastic frame arranged above a bezel of the film structure, the protruding part, and the light bar (90 figures 6 and 7, paragraph 0043) wherein the plastic frame is not in contact with at least one of the film structure and the light bar (does not contact films). It would have been obvious for one having ordinary skill in the art to utilize the plastic frame of Yu with the device of Yang to provide a frame to protect the backlight device and hold the components in place. One would have been motivated to make this combination to provide a means for holding and protecting the components of the backlight of Yang.
As for claim 14, Yang fails to teach arranging a plastic frame above the film structure, the protruding part, and the light bar, such that a recess region in the plastic frame fits the protruding part. Yu teaches arranging a plastic frame above the film structure, the protruding part, and the light bar (90 figures 6 and 7, paragraph 0043), such that a recess region in the plastic frame fits the protruding part (areas partially enclosed by frame 90 create a recess region, see Fig 6; see Yang for protruding part).  It would have been obvious for one having ordinary skill in the art to utilize the plastic 
As for claim 20, see above for combining with Yu ‘210. Yu further teaches wherein the plastic frame has a recess region formed therein (areas partially enclosed by frame 90, see Fig 6) to fit the protruding part (see protruding part of Yang).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Zhou, and further in view of Ura US 2006/0092344.
As for claim 9, Yang fails to teach the surface of the protruding part, which is in contact with the light guide plate and/or the film structure, is roughened.
Ura teaches the concept of utilizing roughening a region where a housing and light guide plate contact one another (paragraph 0013). It would have been obvious for one having ordinary skill in the art to look to the teachings of Ura and apply roughening to the protruding part of Yang to provide an improved contact surface. One would have been motivated to make this modification to improve adherence of the surfaces where the protruding part makes contact with other components in the backlight of Yang.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

As for claim 10, the prior art fails to teach the backlight module according to claim 1, wherein a micro rib is disposed on a side of the portion of the protruding part higher than the light guide plate and the film structure, which faces the light guide plate.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. YU ‘472, QIU ‘062, and YU ‘178 disclose relevant backlight devices with protruding parts similar to the instant invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/EVAN P DZIERZYNSKI/           Primary Examiner, Art Unit 2875